DETAILED ACTION
Claims 1 through 26 originally filed 5 November 2019. Claims 1 through 26 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 26 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a laser having a resonator composed of two resonator mirrors. The second resonator mirror has a spectrally selective element having differing levels of reflection loss for different emission bands. A stable resonator is established between the first mirror and the spectrally selective element and an unstable resonator is established between the first mirror and the second mirror. The stable resonator seeds the unstable resonator by leaking light from the stable resonator into the unstable resonator.
Zhu et al. (Zhu, US Pub. 2014/0294033) is notable for teaching a laser with a resonator that has features on one mirror similar to the claimed spectrally selective element. However, the structure of Zhu selects the operational mode and does not have a spectral selection function.
Epishin et al. ("Pulsed TEA CO2 Laser With A Simple Reflector", Optics & Spectroscopy, Vol. 66, No. 4, April 1989, pp. 502-505, hereinafter Epishin) is notable for teaching a spectrally 
Du et al. (Du, US Patent 5,327,449) is notable for teaching a laser with a stable resonator and an unstable resonator with the operation of the unstable resonator enhanced by the presence of the stable resonator. However, there is no disclosure in Du that the stable resonator seeds the unstable resonator.
Yasui et al. (Y271a, US Patent 4,903,271) and Yasui et al. (Y588b, US Patent 4,942,588) are notable for teaching laser resonators with structured or differently reflecting mirrors. However, these references also do not teach the coupling from a stable resonator to an unstable resonator.
Reintjes et al. (Reintjes, US Patent 5,012,483) is notable for teaching a laser with a stable resonator that couples to an unstable resonator. However, the coupling between resonators is accomplished through the use of a partially reflective mirror in a manner that is physically incompatible with the devices of Zhu or Epishin. Particularly, it is not clear from any of these teachings how one may construct a laser that couples a stable resonator to an unstable resonator while retaining the mirror structures of Epishin or Reintjes.
Copending application 16/330,735 (which is a national stage entry of Schüttler et al. (Schüttler, WO Pub. 2018/046171)) is notable as a consideration for double patenting between claim 17 of that application and claim 9 of the present application. However, claim 1 of the present application requires certain reflection losses in relation to the spectrally selective element and none of the claims of the copending application require these features. Inclusion of these features would not have been obvious to one of ordinary skill in the art because the band dependence of reflection loss in the spectrally selective element is not a matter of concern in the prior art. Since this band 
None of the prior art discusses coupling a stable resonator to an unstable resonator in the manner required by claim 1. As such, claim 1 is allowed.

Each of claims 2 through 26 depend properly from claim 1. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        
/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828